Exhibit 10.10










AIR PRODUCTS AND CHEMICALS, INC.
EXECUTIVE
SEPARATION PROGRAM






As Amended Effective as of 19 July 2017











--------------------------------------------------------------------------------






ARTICLE I

PURPOSE AND TERM OF PLAN
Section 1.01    Purpose. Air Products and Chemicals, Inc. hereby establishes the
Air Products and Chemicals, Inc. Executive Separation Program (the “Plan”) for
the purpose of facilitating the planned separations of Covered Executives (as
defined below) and providing severance benefits to a Covered Executive.
Section 1.02    Term of the Plan. The Plan, was originally effective July 17,
2003. This amendment and restatement of the Plan shall be effective for a
Termination of Employment occurring on or after 18 July 2017. The Plan will
continue until such time as the Committee (as defined below) acting in its sole
discretion, elects to modify, supersede or terminate the Plan in accordance
with, and subject to, the provisions of Article V.
ARTICLE II    

DEFINITIONS
Section 2.01    “Administrator” shall mean the Committee or, to the extent the
Committee delegates its powers in accordance with Section 4.01, its delegate
with respect to matters so delegated.
Section 2.02    “Air Products” shall mean Air Products and Chemicals, Inc.
Section 2.03    “Annual Incentive Plan” shall mean the Air Products and
Chemicals, Inc. Annual Incentive Plan and/or any similar, successor or
substitute short-term bonus plan, program or pay practice.
Section 2.04    “Benefit” or “Benefits” shall mean any or all of the benefits
that a Covered Executive is entitled to receive pursuant to Sections 3.02, 3.03
and 3.04 of the Plan.
Section 2.05    “Board” means the Board of Directors of Air Products.
Section 2.06     “Cause” shall mean (a) the willful failure of a Covered
Executive to substantially perform his or her duties (other than any such
failure due to Disability), after a demand for substantial performance is
delivered, which demand shall identify the manner in which the Company believes
that the Covered Executive has not substantially performed his duties, (b) a
Covered Executive’s engaging in willful and serious misconduct that has caused
or would reasonably be expected to result in material injury to the Company or
any of its affiliates, (c) a Covered Executive’s conviction of, or entering a
plea of nolo contendere to, a crime that constitutes a felony, (d) a Covered
Executive’s engaging (i) in repeated acts of insubordination or (ii) an act of
dishonesty, or (e) violation by the Covered Executive of any provision of
Company’s Code of Conduct.


2



--------------------------------------------------------------------------------





Section 2.07    “CEO” shall mean the Chief Executive Officer of Air Products, or
a former chief executive officer of Air Products whose removal from such
position constituted Good Reason.
Section 2.08    “Change in Control” shall be as defined under the Company’s
standard change in control agreement for senior executives or, if applicable,
the change in control agreement that is in effect for a Covered Executive at the
time of the Change in Control.
Section 2.09    “Committee” shall mean the Management Development and
Compensation Committee of the Board, or other person or persons appointed by the
Board, to act on behalf of the Company with respect to the Plan as provided in
the Plan.
Section 2.10    “Company” shall mean Air Products and any of its wholly or
majority owned subsidiaries and affiliates. The term “Company” shall include any
successor to Air Products such as a corporation succeeding to the business of
Air Products or any subsidiary, by merger, consolidation or liquidation, or
purchase of assets or stock or similar transaction.
Section 2.11    “Covered Executive” shall mean the executives listed on Exhibit
A.
Section 2.12    “Disability” shall be as defined under the Company’s long-term
disability plan.
Section 2.13    “Employment Termination Date” shall mean the date on which a
Covered Executive incurs a Termination of Employment.
Section 2.14    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
Section 2.15    “Fiscal Year” shall mean each period commencing on October 1 and
ending on the subsequent September 30.
Section 2.16    “Good Reason” shall mean the occurrence of any of the following
without a Covered Executive’s consent:
(a)    A material adverse change in the Covered Executive’s position or office
with the Company, including, without limitation, a material diminution in the
Covered Executive’s duties, reporting responsibilities and authority with the
Company; or an assignment to the Covered Executive of duties or
responsibilities, which are materially inconsistent with the Covered Executive’s
status or position with the Company; provided that, any of the foregoing in
connection with termination of a Covered Executive’s employment for Cause,
Retirement or Disability shall not constitute Good Reason;
(b)    Reduction of the Covered Executive’s Salary or failure by the Company to
pay, in substantially equal installments conforming with the Company’s normal
pay practices, the Covered Executive’s Salary; provided, however, that the
Company may reduce a Covered Executive’s Salary if such reduction is no less
favorable to the Covered Executive than the average annual percentage reduction
during the applicable Fiscal Year


3



--------------------------------------------------------------------------------





for all Highly Compensated Employees; provided further that the Company may
adjust its normal payroll practices with respect to the payment of a Covered
Executive’s Salary provided that such adjustment is applicable to all Highly
Compensated Employees;
(c)    A material reduction in a Covered Executive’s annual incentive
opportunities under the Annual Incentive Plan without a corresponding increase
in other incentive compensation payable by the Company; provided, however, that
the Company may reduce a Covered Executive’s annual incentive opportunities
under the Annual Incentive Plan if such reduction is on a basis no less
favorable to the Covered Executive than the basis upon which the Company reduces
the annual incentive opportunities payable to all Highly Compensated Employees
during the applicable Fiscal Year;
(d)    A material reduction in a Covered Executive’s aggregate Company provided
benefits under the Company’s employee pension benefit, life insurance, medical,
dental, health and accident, disability, severance and paid vacation plans,
programs and practices; provided however that the Company may reduce or adjust
the aggregate benefits payable to a Covered Executive if such reduction is on a
basis no less favorable to the Covered Executive than the basis on which the
Company reduces aggregate benefits payable with respect to Highly Compensated
Employees; or
(e)    A requirement by the Company that a Covered Executive relocate his or her
principal place of employment by more than fifty (50) miles from the location in
effect immediately prior to the relocation.
Notwithstanding anything to the contrary contained herein, a Covered Executive’s
termination of employment will not be treated as for Good Reason as the result
of the occurrence of any event specified in the foregoing clauses (a) through
(f) (each such event, a “Good Reason Event”) unless, within 90 days following
the occurrence of such event, the Covered Executive provides written notice to
the Company of the occurrence of such event, which notice sets forth the exact
nature of the event and the conduct required to cure such event. The Company
will have 30 days from the receipt of such notice within which to cure such
event (such period, the “Cure Period”). If, during the Cure Period, such event
is remedied, the Covered Executive will not be permitted to terminate his or her
employment for Good Reason. If, at the end of the Cure Period, the Good Reason
Event has not been remedied, a Covered Executive’s voluntary termination will be
treated as for Good Reason during the 90-day period that follows the end of the
Cure Period. If a Covered Executive does not terminate employment during such
90-day period, the Covered Executive will not be permitted to terminate
employment and receive the payments and benefits set forth under this Agreement
as a result of such Good Reason Event.


Section 2.17    “Highly Compensated Employee” shall mean the highest paid one
percent of employees of the Company together with all corporations,
partnerships, trusts, or other entities controlling, controlled by, or under
common control with, the Company.


4



--------------------------------------------------------------------------------





Section 2.18    “Long-Term Incentive Plan” shall mean the Air Products and
Chemicals, Inc. Long-Term Incentive Plan, approved by Air Products’ shareholders
most recently on 24 January 2013, together with all predecessor and similar
successor or substitute intermediate and/or long-term incentive compensation
plan or program.
Section 2.19    “Pension Plans” shall mean, the Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees, as amended from time to time together with
any similar, succeeding or substitute plan, and the Supplementary Pension Plan
of Air Products and Chemicals, Inc. as amended from time to time, together with
any similar, succeeding or substitute plan, and any private annuity or pension
agreement between the Covered Executive and the Company.
Section 2.20    “Plan” shall mean the Air Products and Chemicals, Inc. Executive
Separation Program, as set forth herein, and as the same may from time to time
be amended.
Section 2.21    “Retirement Savings Plan” shall mean the Air Products and
Chemicals, Inc. Retirement Savings Plan, as amended from time to time, together
with any similar, succeeding or substitute plan.
Section 2.22     “Plan Year” shall mean each period commencing on October 1
during which the Plan is in effect and ending on the subsequent September 30.
Section 2.23    “Salary” shall mean an amount equal to the annual rate of a
Covered Executive’s base salary payable to the Covered Executive in all
capacities with the Company and its Subsidiaries or affiliates on the Covered
Executive’s Employment Termination Date.
Section 2.24    “Savings Plans” shall mean the Retirement Savings Plan and the
Air Products and Chemicals, Inc. Deferred Compensation Plan, as each is amended
from time to time, together with any similar, succeeding or substitute plan(s).
Section 2.25    “Section 409A” shall mean Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder as in effect from time
to time.
Section 2.26    “Target Bonus” shall mean a Covered Executive’s target bonus
under the Annual Incentive Plan which is approved by the Committee for the
applicable Fiscal Year or, if no such target bonus has been determined for such
Fiscal Year, such target bonus for the most recent Fiscal Year for which one was
determined.
Section 2.27    “Termination of Employment” shall mean termination of the active
employment relationship between a Covered Executive and the Company (a) by the
Company for reasons other than the Covered Executive’s death, Disability,
retirement after attaining age 65 or Cause or (b) by the Covered Executive for
Good Reason; provided that, if ownership of any subsidiary, unit, division or
business of the Company is divested, spun off, sold or otherwise transferred to
a third party or third parties, including the stockholders of Air Products, and
the Covered Executive’s employment within such divested or transferred
subsidiary, unit, division or


5



--------------------------------------------------------------------------------





business continues, the termination of the employment relationship between the
Covered Executive and the Company shall not be a Termination of Employment.
ARTICLE III    

ENTITLEMENT TO AND DESCRIPTION OF BENEFITS
Section 3.01    Earned Salary; Accrued Vacation. Upon a Covered Executive’s
Termination of Employment, the Company shall pay to the Covered Executive, as
soon as practicable but no later than 30 days after the Covered Executive’s
Employment Termination Date, the Covered Executive’s (i) Salary, to the extent
earned but unpaid as of the Employment Termination Date, and (ii) vacation pay
accrued through the Employment Termination Date. The Covered Executive shall
also be entitled to business expenses incurred but unreimbursed as of the
Employment Termination Date, earned but unpaid bonuses, and other benefits
accrued under the Company’s benefit plans as of the Employment Termination Date;
provided that such amounts shall be paid to the Covered Executive in accordance
with the applicable Company plan, program or policy.
Section 3.02    Cash Benefits. Upon a Covered Executive’s Termination of
Employment and the Covered Executive’s satisfaction of the conditions specified
in Section 3.05 of the Plan, the Covered Executive shall be entitled to receive
the following Benefits, as well as the Benefits specified in Sections 3.03 and
3.04:
(a)    A lump sum cash severance payment equal to one times (or, in the case of
the CEO, two times) the sum of: (I) the Covered Executive’s Salary and (II) the
Covered Executive’s Target Bonus multiplied by the Annual Incentive Plan payout
factor for the Corporate organization determined by the Committee for the Fiscal
Year in which the Termination of Employment occurs; provided that if Mr.
Seifollah Ghasemi has an Employment Termination Date subsequent to 1 July 2017,
the amount of the benefit to be paid to him under this subsection 3.02(a) shall
be the amount determined under the Employment Agreement between Mr. Ghasemi and
the Company entered as of 17 June 2014.
(b)    A lump sum cash payment which shall be equal to the product of: (I) the
Covered Executive’s Target Bonus multiplied by the Annual Incentive Plan payout
factor for the Corporate organization determined by the Committee for the Fiscal
Year in which the Termination of Employment occurs and (II) a fraction, the
numerator of which is the number of days in the current Fiscal Year through the
Covered Executive’s Employment Termination Date, and the denominator of which is
365. Payment under this subsection 3.02(b) shall be in lieu of an Annual
Incentive Award for the Fiscal Year in which the Employment Termination Date
occurs. In the event the Covered Executive is determined by the Committee to be
entitled to an Annual Incentive Award for the Fiscal Year in which the
Employment Termination Date occurs, no payment will be made under this
subsection 3.02(b).


6



--------------------------------------------------------------------------------





(c)    (i)    If the Covered Executive is a participant in the Pension Plans and
is not a Core Contribution Participant under the Retirement Savings Plan, a lump
sum cash payment equal to the difference between the actuarial present values as
of the Employment Termination Date of:
(A)    The Covered Executive’s accrued vested pension benefits under the Pension
Plans, calculated assuming that payment of the benefits will commence in the
form of a straight life annuity on the earliest date on which the Covered
Executive could commence payment if he or she is eligible for an early
retirement subsidy on any portion of his or her accrued benefits on the
Employment Termination Date, or on the first day of the month after the Covered
Executive attains age 65 if he or she is not; and
(B)    The Covered Executive’s accrued vested pension benefits under the Pension
Plans calculated by adding one year (in the case of the CEO, two years) of
service to the actual service credited under such plans for benefit accrual and
vesting purposes and including any early retirement subsidy available under the
Pension Plans for which the Covered Executive is not eligible due to termination
before satisfying age and service requirements for such subsidy, and assuming
that the Covered Executive’s benefit will commence in the form of a straight
life annuity on the earliest date on which he or she could retire and commence a
benefit under the Pension Plans.
For purposes of calculating the actuarial present values of (A) and (B) above,
the interest rate shall be the average of the average monthly yields for
municipal bonds published monthly by Moody’s Investors’ Service Inc. for the
three months immediately preceding the Employment Termination Date and the life
expectancy assumptions shall be those most frequently used by the Pension Plans'
actuaries for other purposes. The calculation of the pension payment described
in this subparagraph shall be made by a nationally recognized firm of enrolled
actuaries acceptable to the Covered Executive and the Company. The Company shall
pay the reasonable fees and expenses of such actuarial firm. The calculation
made by such actuarial firm shall be binding on the Covered Executive and the
Company.
(ii)    If the Covered Executive is a Core Contribution Participant in the
Retirement Savings Plan, a lump sum cash payment (or, in lieu of the payment
described in clause (i) above) equal to the Company Core Contributions and Core
Credits (as defined in the Savings Plans) that the Covered Executive would have
received under the Savings Plans during the one-year period (in the case of the
CEO, two-year period) following the Employment Termination Date assuming that
(I) the Covered Executive remained actively employed by the Company during such
period, (II) the Covered Executive’s Salary continued at the higher of


7



--------------------------------------------------------------------------------





the rate in effect on the Employment Termination Date or the rate in effect
immediately prior to any purported reduction in the Covered Executive’s Salary
constituting Good Reason, and (III) the Covered Executive’s Annual Incentive
Plan awards were equal in amount to the higher of the most recent award received
prior to the Employment Termination Date and the average of the awards available
to the Covered Executive under the Annual Incentive Plan during and/or for each
of the three immediately preceding Fiscal Years; provided that the amount
payable to the Covered Executive under this clause (c) shall in no event include
any Company matching contributions or credits on such Company Core Contributions
or Core Credits.
Section 3.03    Non-Cash Benefits. In addition to the Benefits provided under
Section 3.02, a Covered Executive shall receive, subject to the Covered
Executive's satisfaction of the conditions specified in Section 3.05 of the
Plan, the following additional benefits:
(a)    If the Covered Executive is covered under any of the Company’s group
medical and dental plans as of the Employment Termination Date, and the Covered
Executive is eligible for and timely elects continuation coverage under such
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the cost of such COBRA coverage on behalf of the
Covered Executive, and each of his dependents who were covered under such
medical and dental plans as of the Employment Termination Date and who are
qualified beneficiaries under COBRA, for twelve months following the Employment
Termination Date. Notwithstanding the preceding sentence, to the extent that any
Covered Executive is eligible to commence retiree medical benefits under the
Company’s group medical plan on the Employment Termination Date, the preceding
sentence shall not apply to such Covered Executive with respect to such plan and
shall not affect the Covered Executive’s entitlement to retiree medical benefits
under the terms and conditions of such plan.
(b)    Outplacement assistance at times and locations that are convenient to the
Covered Executive; provided that such outplacement services will be provided for
a period of no more than 12 months following the Employment Termination Date.
Section 3.04    Long-Term Incentive Plan Benefits. In addition to the Benefits
payable under Sections 3.02 and 3.03, a Covered Executive’s Long-Term Incentive
Plan awards shall, subject to the Covered Executive's satisfaction of the
conditions specified in Section 3.05 of the Plan, be treated in accordance with
this Section 3.04.


8



--------------------------------------------------------------------------------





(a)    (i)    All stock options and stock appreciation rights that are
exercisable as of the Covered Executive’s Employment Termination Date shall
continue to be exercisable following such Employment Termination Date and shall
remain exercisable for the remainder of the term applicable to the stock option
or stock appreciation right. All stock options and stock appreciation rights
that are not exercisable as of the Covered Executive’s Employment Termination
Date shall automatically terminate as of the Employment Termination Date.
(i)    All unearned performance shares and other awards with performance-based
vesting shall vest as of the Covered Executive’s Employment Termination Date in
an amount to be determined by multiplying (A) the number of shares or units that
would have been earned by the Covered Executive under each such award at the
level of performance determined by the Committee at the end of the applicable
performance cycle for other senior executives of the Company by (B) a fraction,
the numerator of which is the number of full months that have elapsed between
the beginning of the applicable performance period and the Covered Executive’s
Employment Termination Date and the denominator of which is the number of full
months in such performance period. Payments in respect of such vested awards
shall be made within 30 days of the Committee’s determination, or, if later, as
soon as permissible under Section 409A.
(ii)    All other awards, including restricted stock units (other than deferred
stock units that vest under the Long-Term Incentive Plan or the applicable award
agreement upon a Covered Executive's death, disability or retirement) and
restricted stock, that are subject to time-based vesting or other
non-performance based conditions shall vest as of the Covered Executive’s
Employment Termination Date in an amount determined by multiplying (A) the
number of shares or units that are subject to the award by (B) a fraction, the
numerator of which is the number of full months that shall have elapsed since
the beginning of the applicable vesting period and the denominator of which is
the number of full months in the vesting period. Deferred stock units and
restricted stock that become vested under the Long-Term Incentive Plan or
applicable award agreement upon a Covered Executive's death, disability or
retirement shall become fully vested on the Covered Executive's Employment
Termination Date. Payments in respect of such vested awards shall be made as
soon as practicable after the Release Effective Date (as defined below) or, if
later, as soon as permissible under Section 409A.
(b)    For purposes of this Section 3.04, fractional shares of Common Stock
shall be rounded up to the next highest whole share of stock.
(c)    Notwithstanding anything herein to the contrary, the treatment of
Long-Term Incentive Plan awards held by a Covered Executive whose Termination of
Employment is a Retirement (as defined in the Long-Term Incentive Plan) shall be
determined under the Long-Term Incentive Plan and applicable award agreement
(and not


9



--------------------------------------------------------------------------------





under this Section 3.04) to the extent determined by the Committee on the
Covered Executive's Employment Termination Date to be more favorable to the
Covered Executive.


Section 3.05    Conditions to Entitlement to Benefit. To be eligible to receive
any Benefits under the Plan after the Covered Executive’s Employment Termination
Date has been set, a Covered Executive must (a) continue in his then current
office and perform such duties for the Company as are typically related to the
Covered Executive’s position (or such other position as the Board reasonably
requests) including identifying, recruiting and/or transitioning the Covered
Executive’s successor, in all events performing all assigned duties in the
manner reasonably directed by the CEO in his sole discretion, or if the CEO is
the Covered Executive, by the Board in its sole discretion, and cease his
employment on the Employment Termination Date; (b) on or after the Employment
Termination Date, but prior to the 30th day following the Employment Termination
Date, execute and provide to the Company a release and discharge of the Company
from any and all claims, demands or causes of action, in such form as the
Administrator shall determine, in his discretion, acting on behalf of the
Company, and such release must not be revoked before becoming effective and
irrevocable (the date on which the release becomes effective and irrevocable
shall be the “Release Effective Date”); and (c) prior to the Release Effective
Date, execute a noncompetition, nonsolicitation, and nondisparagement agreement
that extends for the two-year period following the Covered Executive’s
Employment Termination Date in substantially the form attached hereto as
Exhibit B, with such changes therein as the Administrator shall determine, in
his discretion, acting on behalf of the Company. No Benefits due hereunder shall
be paid to a Covered Executive who has not complied in all respects with the
requirements of this Section 3.05. On or after the Release Effective Date, the
Company shall provide the Covered Executive with a release of claims against the
Covered Executive.
Section 3.06    Method of Payment. Benefits under the Plan shall be paid as
follows:
(a)    The cash Benefits determined pursuant to Section 3.02 hereof shall be
paid in a lump sum, subject to all employment and withholding taxes applicable
to the type of payments made. Such payments shall be made as soon as practicable
after the Covered Executive’s Release Effective Date, or, if later, as soon as
permissible under Section 409A. In the event the permitted time between the
Employment Termination Date and the Release Effective Date could span two
taxable years, payment will be made in the second taxable year.
(b)    The non-cash Benefits described in Section 3.03 shall be provided after
the Employment Termination Date in accordance with the applicable Company plan,
program or policy or as permitted by Section 409A if later;
provided that if the Covered Executive fails to comply with all of the
conditions set forth in Section 3.05, the Covered Executive shall be required to
repay to the Company in


10



--------------------------------------------------------------------------------





cash within five (5) business days after written demand is made therefor by the
Company, an amount equal to the value of any Benefit received under
Section 3.03.
(c)    Long-Term Incentive Plan awards referred to in Section 3.04 will be paid
on the later of the date contemplated under the applicable award agreement and
the date (if any) provided for under Section 3.04; provided that payment shall
be made in accordance with the applicable award agreement to the extent required
to avoid taxes or penalties under Section 409A.
Section 3.07    Death or Disability. If a Covered Executive, incurs Disability
or dies before the Employment Termination Date has been set, no Plan payments or
other benefits will be due and owing to the Covered Executive or, in the case of
his death, to his estate or beneficiary. If a Covered Executive incurs
Disability or dies after his Employment Termination Date has been set but not
attained, the Administrator shall cause any Benefits due under the Plan to be
paid to the Covered Executive or, in the case of his death, to the Covered
Executive’s Designated Beneficiary as defined in the Long-Term Incentive Plan.
Section 3.08    Change in Control. In the event of a Change in Control of the
Company, the change in control agreement applicable to the Covered Executive
shall continue in full force and effect and the Plan shall be null and void;
and, if the Change in Control occurs after the Employment Termination Date has
been set but before the Employment Termination Date, the change in control
agreement applicable to the Covered Executive shall continue in full force and
effect and the Employment Termination Date under the Plan shall be treated under
the change in control agreement as the Covered Executive’s “Termination Date”
for other than death, “Disability” or “Cause”, as such terms appearing in
quotations are defined in the change in control agreement, and the Plan shall be
null and void.
ARTICLE IV    

ADMINISTRATION
Section 4.01    Authority and Duties. It shall be the duty of the Administrator,
on the basis of information supplied by the Company, to determine the
entitlement of each Covered Executive to Benefits under the Plan. The
Administrator shall have the full power and authority to (a) determine whether a
Covered Executive’s termination of employment with the Company constitutes a
Termination of Employment for purposes of the Plan and (b) construe, interpret
and administer the Plan, to correct deficiencies therein, and to supply
omissions. All decisions, actions, and interpretations of the Administrator
shall be final, binding, and conclusive upon the parties. The Committee may
delegate to appropriate Company officers its authority and its duties as it
shall deem appropriate in its sole discretion, and the actions of such person or
persons shall have the same force and effect as any action of the Committee in
respect of the Plan (other than any action by such person or persons to delegate
the Committee’s duties or authority hereunder); provided, however, that the
Committee shall approve the eligibility for Benefits.
Section 4.02    Expenses of the Administrator. All reasonable expenses of the
Administrator shall be paid or reimbursed by the Company upon proper
documentation. The


11



--------------------------------------------------------------------------------





Company shall indemnify and defend the Administrator against personal liability
for actions taken in good faith in the discharge of its duties hereunder.
Section 4.03    Actions of the Administrator. Whenever a determination is
required of the Administrator under the Plan, such determination shall be made
solely at the discretion of the Administrator. In addition, the exercise of
discretion by the Administrator need not be uniformly applied to similarly
situated Covered Executives and shall be final and binding on each Covered
Executive or beneficiary(ies) to whom the determination is directed.
ARTICLE V    

AMENDMENT AND TERMINATION
The Company, acting through the Committee, retains the right, at any time and
from time to time, to amend, suspend, or terminate the Plan in whole or in part,
for any reason, and, except as provided below, without either the consent of or
the prior notification to any Covered Executive. Notwithstanding the foregoing
and except as specifically provided under Section 7.12(d), no such amendment,
suspension or termination shall (a) give the Company the right to recover any
amount paid to a Covered Executive prior to the date of such action, (b) cause
the cessation and discontinuance of payments of Benefits to any person or
persons under the Plan already receiving Benefits, or (c) be effective to
terminate or reduce the Benefits or prospective Benefits of any Covered
Executive whose Employment Termination Date has been set as of the date of such
amendment, suspension or termination (unless the express written consent of the
Covered Executive has been obtained with respect thereto).
ARTICLE VI    

DUTIES OF THE COMPANY
Section 6.01    Records. The Company shall supply to the Administrator all
records and information necessary to the performance of the Administrator’s
duties.
Section 6.02    Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee, the Company, or the Administrator,
acting on behalf of the Company, shall be made in its or their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and shall be final, binding and conclusive upon
all parties.
ARTICLE VII    
MISCELLANEOUS
Section 7.01    Nonalienation of Benefits. None of the payments, Benefits or
rights of any Covered Executive shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
Benefits and rights shall be free from


12



--------------------------------------------------------------------------------





attachment, garnishment, trustee’s process, or any other legal or equitable
process available to any creditor of such Covered Executive. No Covered
Executive shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the Benefits or payments which he may expect to
receive, contingently or otherwise, under the Plan.
Section 7.02    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any Benefits shall be construed as giving any
Covered Executive, or any person whosoever, the right to be retained in the
service of the Company, and all Covered Executives shall remain subject to
discharge to the same extent as if the Plan had never been adopted.
Section 7.03    Entire Agreement. Except as may be provided in a change in
control agreement that is in effect for a Covered Executive at the time of a
Change in Control between the Company and a Covered Executive, this Plan
document, as it may be amended by the Committee, and the documents specifically
referenced herein, or in such amendment, shall constitute the entire agreement
between the Company and the Covered Executive with respect to the Benefits
promised hereunder and no other agreements, representations, oral or otherwise,
express or implied, with respect to such Benefits or any severance benefits
shall be binding on the Company; provided that the Employment Agreement entered
as of 17 June 2014 between Air Products and Mr. Ghasemi shall remain effective
and shall control to the extent treatment under such agreement is more favorable
to Mr. Ghasemi than under the Plan.
Section 7.04    Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
Section 7.05    Successors, Heirs, Assigns, and Personal Representatives. The
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Covered Executive, present and future.
Section 7.06    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
Section 7.07    Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter;
the singular shall include the plural, and vice-versa.
Section 7.08    Unfunded Plan. The Plan shall not be funded. The Company may,
but shall not be required to, set aside or earmark an amount necessary to
provide the Benefits specified herein (including the establishment of trusts).
In any event, no Covered Executive shall have any right to, or interest in, any
assets of the Company.
Section 7.09    Payments to Incompetent Persons, Etc. Any Benefit payable to or
for the Benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably


13



--------------------------------------------------------------------------------





appearing to provide for the care of such person, and such payment shall fully
discharge the Company, the Administrator and all other parties with respect
thereto.
Section 7.10    Lost Payees. A Benefit shall be deemed forfeited if the
Administrator is unable to locate a Covered Executive to whom a Benefit is due.
Such Benefit shall be reinstated if application is made by the Covered Executive
for the forfeited Benefit while the Plan is in operation.
Section 7.11    Controlling Law and Nature of Plan. The Plan shall be construed
and enforced according to the laws of the Commonwealth of Pennsylvania to the
extent not preempted by Federal law. The Plan is not intended to be included in
the definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Rather, the Plan is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations, Section 2510.3-2(b).
Section 7.12    Section 409A.
(a)    It is intended that the provisions of this Plan comply with Section 409A,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A.
(b)    Neither the Covered Executive nor any of the Covered Executive’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Plan or
under any other plan, policy, arrangement or agreement of or with the Company or
any of its affiliates (this Plan and such other plans, policies, arrangements
and agreements, the “Company Plans”) to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to the Covered Executive or for the Covered Executive’s
benefit under any Company plan may not be reduced by, or offset against, any
amount owing by the Covered Executive to the Company or any of its affiliates.
(c)    If, at the time of the Covered Executive’s separation from service
(within the meaning of Section 409A), (i) the Covered Executive shall be a
specified employee (within the meaning of Section 409A and using the
indemnification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under a Company Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule as set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first business day after such six-month period.


14



--------------------------------------------------------------------------------





(d)    Notwithstanding any provision of this Plan or any Company Plan to the
contrary, , the Company reserves the right to make amendments to this Plan and
any Company plan as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, the Covered
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Covered Executive for the Covered
Executive’s account in connection with any Company Plan (including any taxes and
penalties under Section 409A), and neither the Company nor any affiliate shall
have any obligation to indemnify or otherwise hold the Covered Executive
harmless from any or all of such taxes or penalties.


15



--------------------------------------------------------------------------------







EXHIBIT A




COVERED EXECUTIVES








M. Scott Crocco




Jennifer L. Grant




Seifollah Ghasemi




John D. Major




Corning F. Painter




Samir J. Serhan


16



--------------------------------------------------------------------------------






EXHIBIT B


NONCOMPETITION, NONSOLICITATION, AND
NONDISPARAGEMENT AGREEMENT




I, ____________________ (the “Executive”), for and in consideration of
(a) certain severance benefits to be paid and provided to me by Air Products and
Chemicals, Inc. (the “Company”) under the Air Products and Chemicals, Inc.
Executive Separation Program (the “Plan”), and (b) the Company’s execution of a
release in favor of the Executive, I, the Executive, hereby covenant and agree
as follows:
1.    The Executive acknowledges that the Company is generally engaged in
business throughout the world. During the Executive’s employment by the Company
and for two years after the Executive’s Employment Termination Date (as defined
in the Plan), the Executive agrees that he will not, unless acting with the
prior written consent of the Company, directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed or engaged by, or be otherwise affiliated or associated with, as an
officer, director, employee, consultant, independent contractor or otherwise:
(a) any person who is engaged, in any manner anywhere, in any business which, as
of the Employment Termination Date, is engaged in by the Company or has been
reviewed with the Board for development to be owned or managed by the Company
(together “competitive businesses”), or (b) any person who has an ownership
interest in a competitive business or an affiliate of such a person. Executive’s
passive ownership of not more than 5% of the equity of a publicly traded entity
shall not be deemed to be a violation of this paragraph.
2.    The Executive also agrees that he will not, directly or indirectly, during
the period described in paragraph (1), induce any person who is an employee,
officer, director, or agent of the Company, to terminate such relationship, or
employ, assist in employing or otherwise be associated in business with any
present or former employee or officer of the Company, including without
limitation those who commence such positions with the Company after the
Employment Termination Date.
3.    For the purposes of this Agreement:
(a) the term “Company” shall be deemed to include Air Products and Chemicals,
Inc. and the subsidiaries and affiliates of Air Products and Chemicals, Inc.
(b) the term “person” shall include an individual, a publicly-traded or
privately-held corporation or equivalent thereof under foreign law, a
partnership, an association, a joint stock company, a trust, any unincorporated
association, or any business organization; and may include an affiliate of the
Company.
(c) the term “affiliate” of a specified person shall mean any corporation,
partnership, joint venture, business organization, trust, or other non-natural
person in which the specified person directly or indirectly holds an interest,
which is under common control with the


17



--------------------------------------------------------------------------------





specified person, or of which the specified person is an executive officer,
manager, trustee, executor, or similar controlling person.
4.    The Executive acknowledges and agrees that the restrictions contained in
this Agreement are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach the provisions of this Section. The Executive represents
and acknowledges that (a) the Executive has been advised by the Company to
consult the Executive’s own legal counsel in respect of this Agreement, (b) the
Executive has consulted with and been advised by his own counsel in respect of
this Agreement, and (c) the Executive has had full opportunity, prior to
execution of this Agreement, to review thoroughly this Agreement with the
Executive’s counsel.
5.    The Executive further acknowledges and agrees that a breach of the
restrictions in this Agreement will not be adequately compensated by monetary
damages. The Executive agrees that the Company shall be entitled to
(a) preliminary and permanent injunctive relief, without the necessity of
proving actual damages, or posting of a bond, (b) an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Agreement, and (c) enforce the terms, including requiring forfeitures, under
other plans, programs and agreements under which the Executive has been granted
a benefit contingent on a covenant similar to those contained in this Agreement,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. In the event that the provisions of this
Agreement should ever be adjudicated to exceed the limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise shall be
enforced to the maximum extent permitted by law.
6.    If the Executive breaches his obligations under this Agreement, he agrees
that suit may be brought, and that he consents to personal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania, or in any
court of general jurisdiction in Allentown, Pennsylvania; consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices, or other papers with respect thereto. EACH PARTY HERETO
IRREVOCABLY AGREES TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS NONCOMPETITION AGREEMENT.
7.    Executive further agrees, covenants, and promises that he will not in any
way communicate the terms of this Agreement to any person other than his
immediate family and his attorney and financial consultant or when necessary to
advise a third party of his obligations under this Agreement. Notwithstanding
the foregoing, the Company and Executive also agree


18



--------------------------------------------------------------------------------





that for a period of two years following the Employment Termination Date,
Executive will provide and that at all times after the date hereof the Company
may similarly provide, with prior written notice to Executive, a copy of this
Agreement to any business or enterprise (a) which Executive may directly or
indirectly own, manage, operate, finance, join, control or of which he may
participate in the ownership, management, operation, financing, or control, or
(b) with which Executive may be connected as an officer, director, employee,
partner, principal, agent, representative, consultant, or otherwise, or in
connection with which Executive may use or permit to be used Executive’s name.
Executive agrees not to disparage the name, business reputation, or business
practices of the Company or its subsidiaries or affiliates, or its or their
officers, employees, or directors, and the Company agrees not to disparage the
name or business reputation of Executive.
8.    The Executive hereby expressly acknowledges and agrees that (a) the
provisions of the Employee Patent and Confidential Information Agreement entered
into by him on _______________, shall continue to apply in accordance with its
terms, and (b) the provisions of the Executive’s outstanding incentive award
agreements granted under the Company’s Long-Term Incentive Plan, as defined in
the Plan, shall continue to apply in accordance with their terms except as
otherwise provided in Section 3.04 of the Plan.
9.    No failure or delay on the part of the Company in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any further or other
exercise thereof or the exercise of any other right or power hereunder. No
modification or waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective until the same
shall be in writing and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any party in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
10.    Notices under this Agreement shall be in writing and sent via overnight
mail as follows:
To:    Company’s General Counsel    To:    Executive
7201 Hamilton Boulevard        
Allentown, PA 18195-1501        
11.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without reference to its principles of
conflict of law. This Agreement shall extend to and ensure to the benefit of the
respective successors and assigns of the Company.
Intending to be legally bound hereby, I execute the Noncompetition,
Nonsolicitation, and Nondisparagement Agreement this ___ day of _____________,
20 ___.




            
Witness                            Executive


19



--------------------------------------------------------------------------------









20

